Dismissed by Supreme Court, February 23, 2015



                              UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 13-2175


MARIE THERESE ASSA’AD-FALTAS, MD, MPH,

                Plaintiff - Appellant,

          v.

RICHLAND COUNTY SHERIFF’S DEPARTMENT, RCSD; LEON LOTT,
officially as Sheriff of Richland County (RC), South
Carolina (SC) and Warden of the Alvin Glenn Detention Center
(ASGDC) for injunctive relief and individually for damages;
JEANETTE MCBRIDE, officially as RC's Clerk of Court for
injunctive relief and individually for damages; GAFFORD
THOMAS COOPER, JR., individually for damages; BRETT BAYNE,
individually for damages; JAMES R. BARBER, III, individually
for nominal damages and officially for injunctive relief;
RCSD CAPTAIN HARRY STUBBLEFIELD, individually for damages
and officially for injunctive relief; RCSD LIEUTENANT DARRYL
PRICE,   individually   for  damages   and   officially  for
injunctive relief; RCSD DEPUTY CALVIN HILL, individually for
damages and officially for injunctive relief; and all their
subordinates who did and/or intend to injure Plaintiff,

                Defendants- Appellees.
.



                              No. 13-2413


MARIE THERESE ASSA’AD-FALTAS, MD, MPH,

                Plaintiff - Appellant,

          v.

RICHLAND COUNTY SHERIFF’S DEPARTMENT, RCSD; LEON               LOTT,
officially as Sheriff of Richland County (RC),                 South
Carolina (SC) and Warden of the Alvin Glenn Detention Center
(ASGDC) for injunctive relief and individually for damages;
JEANETTE MCBRIDE, officially as RC's Clerk of Court for
injunctive relief and individually for damages; GAFFORD
THOMAS COOPER, JR., individually for damages; BRETT BAYNE,
individually for damages; JAMES R. BARBER, III, individually
for nominal damages and officially for injunctive relief;
RCSD CAPTAIN HARRY STUBBLEFIELD, individually for damages
and officially for injunctive relief; RCSD LIEUTENANT DARRYL
PRICE,   individually   for  damages   and   officially  for
injunctive relief; RCSD DEPUTY CALVIN HILL, individually for
damages and officially for injunctive relief; and all their
subordinates who did and/or intend to injure Plaintiff,

                Defendants - Appellees.




Appeals from the United States District Court for the District
of South Carolina, at Columbia. Terry L. Wooten, Chief District
Judge. (3:13-cv-01629-TLW)


Submitted:   May 22, 2014                        Decided:    May 28, 2014


Before TRAXLER,   Chief     Judge,   and   HAMILTON   and   DAVIS,   Senior
Circuit Judges.


Affirmed by unpublished per curiam opinion.


Marie Therese Assa’ad-Faltas, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                     2
PER CURIAM:

            In     these   consolidated        appeals,     Marie    Assa’ad-Faltas

appeals    the   district      court’s     orders     adopting,      in     part,   the

magistrate judge’s recommendation to dismiss, after a 28 U.S.C.

§ 1915    (2012)    review,    her   42    U.S.C.     § 1983    (2012)       complaint

against defendants, its order denying her Fed. R. Civ. P. 59(e)

motion,    and      its    order     adopting       the      magistrate        judge’s

recommendation       to    deny    her     motion     for    injunctive        relief.

Limiting our review to the issues raised in the informal brief,

see 4th Cir. R. 34(b), we affirm the district court’s orders.

Assa’ad-Faltas v. Richland County Sheriff’s Dep’t, No. 3:13-cv-

01629-TLW (D.S.C. Sept. 17, 2013; Oct. 1, 2013).                           We dispense

with oral argument because the facts and legal contentions are

adequately    presented       in   the    materials    before       this    court   and

argument would not aid the decisional process.



                                                                              AFFIRMED




                                           3